Citation Nr: 1814305	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-22 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed in prior final rating decisions that failed to award service connection for a bilateral hearing loss disability.

2.  Whether CUE was committed in prior April 2007 and August 2009 rating decisions that failed to award service connection for asthma.

3.  Whether CUE was committed in prior April 2007 and August 2009 rating decisions that failed to award service connection for bronchitis.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and adjustment disorder.


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to March 1983. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2011, February 2012, and February 2013 rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran was afforded his requested Board videoconference hearing before a Veterans Law Judge (VLJ) of the Board regarding the service connection issues on appeal.  A copy of the hearing transcript has been associated with the claims file.  Subsequently, the VLJ who conducted the hearing left the Board.  In September 2016, the Board sent the Veteran a letter informing him of this and indicating he could have another hearing with the VLJ who would now be deciding his appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. §§ 20.707, 20.717 (2017).  The Veteran did not respond to the letter, and thus he is presumed to not want another hearing.  Id.  In his October 2014 Substantive Appeal, the Veteran requested a Board hearing for his CUE claims.  In a subsequent October 2017 statement, the Veteran's representative withdrew the Veteran's hearing request.  38 C.F.R. § 20.704(e) (2017).

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has not adequately set forth allegations of CUE in prior rating decisions denying entitlement to service connection for a bilateral hearing loss disability, the legal or factual basis for such allegations of error, or why the result would have been manifestly different but for the errors.

2.  The Veteran alleges that CUE exists in April 2007 and August 2009 rating decisions denying service connection for asthma and bronchitis; however, in light of a prior Board finding that the Veteran's original claims for service connection must be reconsidered anew without regard to the finality of the prior rating decisions, there is no final adverse adjudication pertaining to these issues that may be attacked based on CUE allegations.

3.  The Veteran clearly and unmistakably entered service with asthma.

4.  The Veteran's preexisting asthma clearly and unmistakably was not aggravated by his active military service.

5.  The Veteran clearly and unmistakably entered service with bronchitis.

6.  The Veteran's preexisting bronchitis clearly and unmistakably was not aggravated by his active military service.



CONCLUSIONS OF LAW

1. The claim of CUE in prior final rating decisions regarding the denial of service connection for a bilateral hearing loss disability is not valid. 38 U.S.C. §§ 5109A, 7105 (West 2012); 38 C.F.R. § 3.105(a) (2017).

2. The claim of CUE in April 2007 and August 2009 rating decisions regarding the denial of service connection for asthma and bronchitis is not valid. 38 U.S.C. §§ 5109A , 7105 (West 2012); 38 C.F.R. § 3.105(a) (2017).

3.  Service connection for asthma is not established.  38 U.S.C. §§ 1111, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  Service connection for bronchitis is not established.  38 U.S.C. §§ 1111, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss CUE Claim

Generally, once a decision becomes final, it may only be revised by a showing of CUE.  See 38 C.F.R. §§ 3.104, 3.105.  CUE is recognized to be a very specific and rare kind of error of fact or law that compels the undebatable conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  As such, to establish CUE, a claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), the Court explained that in order for clear and unmistakable error to exist:  (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  See also Russell v. Principi, 3 Vet. App. 310, 313 (1992).

When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  See Fugo, 6 Vet. App. at 43.  Where evidence establishes CUE, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE had the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

The Board acknowledges that the Veteran referenced CUE in the December 2011 claim, March 2013 Notice of Disagreement (NOD), and October 2014 Substantive Appeal.  Although the Veteran is claiming generally that CUE exists in the RO's prior final decisions to deny entitlement to service connection for a bilateral hearing loss disability, the Veteran fails to describe a specific error made by the AOJ.  He has not made any sufficiently specific allegation of impropriety, misapplication of law or regulations, or factual inaccuracy in the RO's prior final rating decisions.  From a reading of the Veteran's statements, the Board finds that he simply has expressed disagreement with the RO's denial of the claim.  At a minimum, the Veteran must clearly identify the specific decision which he believes contains error, and the specific issue within that decision.  Absent such contentions, the Board finds that no further consideration is warranted with regard to any general assertions of CUE.  The CUE motion is dismissed without prejudice to refiling.  

II.  Asthma and Bronchitis CUE Claims

The Veteran has alleged that VA committed CUE when it failed to grant service connection for asthma and bronchitis in April 2007 and August 2009 rating decisions. 

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  In this case, the RO denied the Veteran's service-connection claims for asthma and bronchitis in April 2007 and August 2009 rating decisions.  He did not appeal these decisions, but filed claims to reopen that were adjudicated in a February 2012 rating decision, and subsequently perfected to the Board.  

Crucially, in addressing these claims to reopen, the Board in its June 2014 decision noted that the Veteran submitted service records that were previously not of record at the time of the prior decisions that denied entitlement to service connection.    The Board observed that the Veteran's claims were previously denied due in part to the lack of such service records, and determined that these newly received service treatment records were pertinent to the instant claims. Under 38 C.F.R. § 3.156(c), because service department records were received after the 2009 denial, both the asthma and bronchitis claims must be considered without regard to finality of the prior decisions.  

Based on this Board finding, the Veteran's original claims for service-connection are reconsidered anew.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (Pietsch, J., concurring) ("38 C.F.R. § 3.156(c) . . . is an exception to finality").  As such, these prior rating decisions cannot be subject to a CUE attack, as they are no longer considered to be final by dint of VA's obligation to reconsider the Veteran's original claims for service connection on a de novo basis under the provisions of 38 C.F.R. § 3.156(c).  The CUE claims must therefore be dismissed.  



	(CONTINUED ON NEXT PAGE)
III.  Asthma and Bronchitis Service-Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d).  

There is no statute specifically addressing asbestos and service connection for asbestos-related diseases; nor has VA promulgated any specific regulations for these types of cases.  In 1988, VA issued a circular on asbestos-related diseases, which provided guidelines for considering compensation claims.  VA Department of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual, with updates in 2005 and 2006. M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, Ch. 2 Section C, Topic 9 (Dec. 13, 2005 ) and Section H, Topic 29 (Sep. 29, 2006).

The guidelines note that the latency period for asbestos-related diseases varies from 10 to 45 or more years between the first exposure and development of a disease and that the exposure may have been direct or indirect.  The guidelines point out that asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  The guidelines further specify that asbestos fibers may produce asbestosis, pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Id.  With these claims, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  Id.  The VA General Counsel has held that relevant factors in the adjudication manual are not substantive, but must be considered by the Board in adjudicating asbestos-related claims.  VAOPGCPREC 4-2000 (April 13, 2000).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the United States Court of Appeals for Veterans Claims (Court) found that the provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (April 13, 2000).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2017).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Veteran seeks service connection for asthma and bronchitis, to include as due to in-service asbestos exposure.

In the present case, the Board finds that the Veteran has current diagnoses.  The Veteran underwent a VA examination in August 2017.  The examiner diagnosed the Veteran with asthma and bronchitis.

The Veteran entered active duty in June 1979.  The June 1979 military entrance examination contains no explicit findings referable to asthma or bronchitis.  A June 1979 enlistment examination noted normal lungs and chest.  Chest X-ray studies were negative.  The Veteran denied having asthma, shortness of breath or a chronic cough.  Thus, the presumption of soundness attaches.  38 U.S.C. § 1111.

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. 
§§ 1111, 1137.  To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23,027  (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C. § 1153.

The Veteran's service treatment records (STRs) show treatment for respiratory conditions, including asthma, bronchitis and pneumonia.  An August 1979 discharge summary noted an admission diagnosis of hemophilus influenza pneumonia, left lower lobe, left lingula, questionable right lower lobe.  The past medical history noted asthma as a child and bronchitis yearly.  An X-ray study revealed a left lingular infiltrate, left lower lobe retro-cardiac infiltrate, and questionable right lower lobe infiltrate.  A follow-up X-ray study revealed resolving pneumonia and the Veteran was discharged with a normal physical examination and clear lung fields by auscultation.  A February 1983 STR shows that the Veteran reported a history of bronchitis and pneumonia.  A week later the Veteran reported frequent bouts of bronchitis, asthma and hospitalizations for double pneumonia in childhood.  The Veteran was diagnosed with asthmatic bronchitis.  A March 1983 separation examination noted normal lungs, chest and psychiatric evaluation.  The Veteran reported chronic or frequent colds, sinusitis, hay fever, asthma, shortness of breath, pain or pressure in chest, and chronic cough.  In addition, the Veteran noted a history of asthma with no chronic medications and reported that he had been hospitalized for asthma while on ship related to a "very bad cold."

Post-service VA medical records also show treatment for asthma and bronchitis.  In an August 2005 VA medical record, the Veteran reported that he had bronchitis about once-a-year since he was born and that he had pneumonia a couple of times throughout his life.  An X-ray study revealed lung fields that were clear with no hilar or mediastinal masses.  The physician diagnosed the Veteran with lower respiratory tract infection and ruled-out pneumonia.  A March 2010 VA medical record noted that the Veteran was seen as a follow-up to his emergency room visits for severe acute bronchitis and exacerbation of asthma.  A February 2011 VA medical record shows that the Veteran was treated for bronchitis and asthma.

The Veteran underwent VA examination in relation to his bronchitis and asthma claims in January 2012.  Report of that VA examination reflects that the examiner noted the Veteran's history of bronchitis, but found that his "episode of bronchitis that occurred in military service does not account for a permanent worsening of the condition."  However, as the Veteran's representative pointed out in her October 2013 statement, the Veteran was treated on multiple occasions in February 1983 for bronchitis and was also hospitalized for pneumonia in August 1979.  It is unclear from the examiner's discussion whether she considered or had available records concerning the hospitalization.  Further, the examiner did not offer a rationale for her conclusions that the Veteran's bronchitis and asthma clearly and unmistakably both pre-existed service and were not worsened thereby.  In addition, the examiner did not provide an opinion as to whether the Veteran's current respiratory problems are etiologically linked to his claimed in-service asbestos exposure.

The Veteran underwent a VA examination in September 2015.  Initially, the Board noted that the examiner found no pathology to render a diagnosis for bronchitis and therefore rendered no medical opinion as to this claim on appeal.  As to the Veteran's service connection claim for asthma, during the VA examination the examiner determined that the date of diagnosis was "as a child."  The examiner opined that the Veteran's asthma was "less likely than not (less than 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner went on to note that asthma most often begins in infants with symptoms of wheezing and respiratory infections, and that those symptoms are likely to persist if childhood episodes are frequent and severe.  The examiner further found no evidence in the Veteran's service records that "were not compatible with natural course of this disease and no evidence of progression of naturally expected course."  The examiner noted that the Veteran was treated a few times between 1979 and 1983 with stable outcomes "as would be expected."  

The Board found the September 2015 VA examination to be inadequate.  First, the examiner did not provide any medical opinion relating to the Veteran's service connection claim for bronchitis.  While the examiner found no current pathology for bronchitis, the Board noted that March 2010 and February 2011 VA medical records show a diagnoses and treatment for bronchitis; thus, there is evidence of a current condition during the appeal period.  Second, while the examiner stated that the asthma condition had existed since the Veteran's childhood, the examiner did not address the Veteran's enlistment examination noting no asthma upon entry to service, nor did the examiner provide an opinion as to whether the medical evidence provided "clear and unmistakable evidence" that the Veteran's asthma pre-dated service.  Moreover, the examiner failed to provide an opinion as to whether there was "clear and unmistakable evidence" that the Veteran's asthma did not undergo a worsening beyond the normal progression during service.

Accordingly, the Board remanded the claims for another VA examination and medical opinion.  In August 2017, a VA examination and medical opinion were obtained.  After a review of the claims file, the VA examiner determined that it was undebatable and clearly and unmistakable that the Veteran's current asthma and bronchitis preexisted his active military service.  The examiner reasoned that records show the Veteran had childhood respiratory problems.  He confirmed to the examiner verbally that he had bronchitis annually as a child and used inhalers.  The examiner reasoned that use of inhalers suggests the Veteran also had childhood asthma, which is often accompanied by bronchitis.  The most probative medical opinion of record addressing the preexisting aspect of the claims is this August 2017 VA medical opinion, as it contemplates the Veteran's reported lay history, the medical evidence of record, and is responsive to the relevant question at issue with a supporting explanation.  Given the above, the Board finds that the Veteran clearly and unmistakably entered active duty with a preexisting right shoulder disorder.  38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304; VAOPGCPREC 3-03.

The next question is whether there is clear and unmistakable evidence that the current asthma and bronchitis were not aggravated by service.

In this regard, as stated above, the Veteran's STRs show treatment for respiratory conditions, including asthma, bronchitis and pneumonia.  

The August 2017 VA examiner, following a review of the Veteran's claims file and a physical examination of the Veteran, opined that the preexisting asthma and bronchitis were clearly and unmistakably not aggravated beyond their natural progression by an in-service injury, event, or illness.  The examiner reason that in view of the normal pulmonary examination, normal CXR, and normal PFT done at the examination, it was clear and unmistakable that the Veteran's respiratory disorder existing prior to service, to include asthma and bronchitis, did not increase in severity.

The Board previously found the January 2012 and September 2015 VA medical opinions to be incomplete or inadequate, and remanded for another VA medical opinion.  As above, the Board finds the opinion of the August 2017 VA examiner to be the most probative medical opinion of record addressing the aggravation aspect of the claims.  The Board finds that the August 2017 VA medical opinion is consistent with the Veteran's pre-service, service, and post-service treatment records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  There is no contrary probative medical evidence in the claims file.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).
Regarding in-service asbestos exposure, the evidence does not establish that the Veteran was exposed to asbestos in service.  However, even if the Board were to concede in-service asbestos exposure, there are also no medical opinions of record documenting that the asthma and bronchitis increased in severity during service, to include from any such exposure.  In addition, no asbestos-related lung disorder has been identified by an examining physician.  

The Veteran has had ample opportunity to submit medical opinion evidence favorable to his claim, and against the conclusions of the August 2017 VA examiner; he has not done so.   

The Veteran and his spouse are competent to testify that the Veteran's symptoms worsened upon his entry into the service.  However, ascertaining whether a an increase in severity of the pre-existing asthma and bronchitis occurred during service beyond their natural progression requires special medical training that the Veteran and his spouse do not have, and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Accordingly, any lay opinions found in the record regarding the Veteran's military service causing a permanent worsening of his pre-existing asthma and bronchitis are not competent evidence and are not accorded any probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board also finds more competent and credible the opinion provided by the expert at the August 2017 VA examination than any lay claims to the contrary found in the claims file.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Therefore, the Board finds that the Veteran clearly and unmistakably entered service with asthma and bronchitis, and his preexisting asthma and bronchitis clearly and unmistakably were not aggravated by service.  See 38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304.   As such, the claims are denied.

ORDER

The claim of whether CUE was committed in prior final rating decisions that failed to award service connection for bilateral hearing loss is dismissed.

The claim of whether CUE was committed in April 2007 and August 2009 rating decisions that failed to award service connection for asthma is dismissed.

The claim of whether CUE was committed in April 2007 and August 2009 rating decisions that failed to award service connection for bronchitis is dismissed.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for bronchitis is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.  38 U.S.C. 
§ 5103A; 38 C.F.R. § 3.159(c).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.

The Board previously remanded the Veteran's service-connection claim for an acquired psychiatric disability in June 2014 and February 2017 for, in pertinent part, stressor verification and a VA examination and medical opinion.  The Board's review of the record shows that the AOJ failed to take action on these directives.  See D'Aries, 22 Vet. App. at 105-106; Dyment¸ 13 Vet. App. at 146-47.  

The Board directed the AOJ to refer the Veteran's PTSD stressors to the Joint Services Records Research Center (JSRRC) or other appropriate entity for verification.  The AOJ did not complete this action.  While the Board recognizes that the AOJ requested more detailed information from the Veteran with respect to his claimed stressors, and that the Veteran's attorney indicated that they have no further information to provide, the Board believes there is enough information in the Veteran's file to attempt a request (if not multiple requests broken into appropriate smaller time periods sufficient for review by the JSRRC), to verify his claimed stressors.  The Board recognizes the AOJ's observation that the Veteran's claimed stressor pertaining to witnessing two sailors jump overboard on the USS Ranger was stated to occur at a time he was actually serving on the USS Constellation.  Even if the Veteran cannot remember the ship he was on (whether the USS Constellation or USS Ranger), service records confirm that the Veteran served on the USS Constellation between February 1980 and August 1982, and the USS Ranger between November 1982 and March 1983.  On remand, the AOJ should attempt to verify whether this stressor occurred on either ship.  

Additionally, the Veteran was provided a VA psychiatric examination in August 2017.  The examiner diagnosed the Veteran with adjustment disorder with depressed mood and provided a positive nexus opinion, noting that the Veteran's disorder is at least as likely related to stressors he relayed during his PTSD evaluation.  Notwithstanding the fact that outstanding development must still be completed in an attempt to verify these stressors, the VA examiner did not provide a clinical explanation in support of his conclusion.  Moreover, earlier in the report, the same examiner indicated that in diagnosing adjustment disorder, "it is a difficult reach to associate an emotional issue to events that occurred over 30 years ago, especially considering there is no documentation of the [Veteran] ever reporting a problem or symptom until 2010."  Based on these seemingly contradictory findings, without further medical explanation, the August 2017 VA examiner's opinion cannot support an allowance at this time.  On remand, the Veteran should be scheduled for another psychiatric examination to assess the nature and etiology of his acquired psychiatric disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify the Veteran's PTSD stressors with the JSRRC and/or any other appropriate facility.  Specifically, the Veteran alleges the claimed disappearance or death of two sailors that occurred while the USS Constellation was docked at U.S. Naval Base Subic Bay in the Philippines between February 1980 and August 1982.  In addition, the Veteran alleges that personnel fell overboard or died on the flight deck while he was either aboard the USS Constellation between February 1980 and August 1982, or the USS Ranger between November 1982 and March 1983.  If multiple requests are required to obtain all the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file.  

2.  After completion of the above development, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must review the claims file.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examiner should provide the following information:

(a) Identify whether the Veteran has a PTSD diagnosis that meets the DSM-IV or DSM-5 criteria.  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the VA Secretary has specifically indicated that the DSM-IV is still to be applied by the Board for claims pending before it prior to August 4, 2014, as in this case. 

(b) If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the PTSD is due to the fear of hostile military or terrorist activity during service.

(c) For any psychiatric disability other than PTSD identified, to include adjustment disorder with depressed mood, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disability had its onset in, or is otherwise related to his period of active service.  

(d) Notwithstanding the answers to the questions above, the examiner should also provide an opinion as to whether any diagnosed psychiatric disability, to include PTSD or adjustment disorder with depressed mood, was caused or aggravated beyond its natural progression by the Veteran's service-connected tinnitus.  

A comprehensive rationale must be provided for the opinions rendered.  

3.  Then, readjudicate the claim of entitlement to service connection for an acquired psychiatric disability.  If the decision remains adverse to the Veteran, issue a Supplemental SOC (SSOC) and allow the appropriate time for response.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


